Matter of Donmez v New York City Dept. of Consumer Affairs (2016 NY Slip Op 04094)





Matter of Donmez v New York City Dept. of Consumer Affairs


2016 NY Slip Op 04094


Decided on May 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2016

Mazzarelli, J.P., Andrias, Richter, Manzanet-Daniels, Kahn, JJ.


1252 401875/13 401873/13

[*1]In re Ibrahim Donmez, Petitioner,
vNew York City Department of Consumer Affairs, et al., Respondents.


Ibrahim Donmez, petitioner pro se.
Zachary W. Carter, Corporation Counsel, New York (Damion K. L. Stodola of counsel), for respondents.

Determination of respondent Department of Consumer Affairs, dated June 28, 2013, which upheld the decision of the administration law judge finding, after a hearing, that petitioner committed two violations of the Administrative Code of the City of New York and imposing a fine of $500 per violation, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Peter H. Moulton, J.], entered February 14, 2014), dismissed, without costs.
The determination that petitioner violated two pedicab regulations is supported by substantial evidence and was made in accordance with the law (see e.g. Matter of Carniol v New York City Taxi & Limousine Commn., 126 AD3d 409, 411 [1st Dept 2015]). The fines imposed for the violations do not shock our sense of fairness (see Matter of San Miguel Auto Repair Corp. v State of N.Y. Dept. of Motor Vehs., 111 AD3d 422 [1st Dept 2013]). We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 26, 2016
CLERK